Citation Nr: 1504509	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial, compensable rating for residuals of a right ring finger injury with nail evulsion.  

2.  Entitlement to an initial, compensable rating for left ear hearing loss.  

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from March and May 2011rating decisions. .  

In October 2010, the Veteran filed service connection claims for bilateral hearing loss, a right finger disability, and PTSD.  In March 2011, the RO granted service connection for PTSD and assigned an initial 50 percent rating, effective October 4, 2010n May 2011, the RO granted service connection for residuals of a right finger injury and left ear hearing loss, assigning each a 0 percent (noncompensable) rating, effective October 4, 2010. .  The RO also denied service connection for right ear hearing loss in that decision.  The Veteran filed a notice of disagreement (NOD) in August 2011 with respect to the disability rating assigned for his right finger injury and left ear hearing loss, as well as  the denial of service connection for right ear hearing loss.  Subsequently, he filed an NOD with respect to the 50 percent rating assigned for PTSD in October 2011.  The RO issued a statement of the case (SOC) as to all four issues in July 2012, and the Veteran perfected his appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012.  

In May 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  


Because this appeal involves disagreement with the initial ratings assigned following the award of service connection for left ear hearing loss, right finger injury and PTSD, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The Board notes that since the most recent SOC, new medical evidence has been associated with the claims file.  However, a remand of these matters for initial RO consideration  is not required, as the Veteran waived such consideration in a May 2013 statement.  See 38 C.F.R. § 20.1304 (2014).  

The Board notes that, in addition to the paper claims file, the Veteran has a paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals a copy of the July 2014 hearing transcript and VA treatment records dated from July 2010 to June 2012.  The remainder of the documents in Virtual VA are either duplicative of those in the paper claims file or are irrelevant to the issue on appeal.  

The Board's decision on the  claim for an initial, compensable rating for a right finger injury is set forth below.    The remaining claims on appeal are addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.  

2.  Since the October 4, 2010 effective date of the award of service connection, residuals of the Veteran's right ring finger injury have consisted of complaints of  pain and limited motion, but no arthritis, or actual or effective amputation or  ankylosis has been shown.  


CONCLUSION OF LAW

The criteria for an initial, compensable rating for service-connected residuals of a right finger injury with nail evulsion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5230 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

The Board notes that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a January 2011 pre-rating letter issued with respect to what were then service connection claims,  he RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to the VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  As this is an appeal arising from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Furthermore, although no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned., the July 2012 SOC set forth the criteria for higher ratings and rating considerations relevant to the right finger disability (the timing and form of which suffices, in part, for Dingess/Hartman), and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration.  Thereafter, the Veteran was afforded appropriate opportunity to respond to the additional notice provided.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file include VA treatment records, private treatment records, and reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's May 2013 hearing, as well as various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required.  

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during the May 2013 Board hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.  

Here, during the May 2013 hearing, the undersigned identified the issues on appeal and solicited testimony regarding the Veteran's claims and evidence relevant thereto.  As a result of the Veteran's testimony, the undersigned suggested the submission of outstanding treatment records, which were received in May 2013, along with a waiver of initial AOJ consideration.  Under these circumstances, nothing gave rise to the possibility that any existing, pertinent evidence has been overlooked with regard to the instant claim.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Higher Rating 

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson, 12 Vet. App. at 126.  

The Veteran's right ring finger injury has been assigned a noncompensable disability rating under the provisions of 38 C.F.R. § 4.71a, DC 5230.  

Evidence relevant to the Veteran's right ring finger disability includes VA examination reports dated in April 2011 and May 2012, and VA treatment records.  

The April 2011 VA examiner noted that the Veteran injured his finger in service when it was caught between two metal containers and fractured.  The Veteran reported he had pain in his right ring finger since that injury.  He noted pain and numbness in the distal right ring finger phalanx.  He noted pain was aggravated by cold and with gripping.  His activities of daily living were not noted to be significantly affected.  He had no discrete flare-ups.  

On examination, marked tenderness to palpation of the distal phalanx of the right ring finger was noted with a nail deformity.  The examiner noted that all fingers of the right hand could be opposed to the thumb and brought to the mid-palm with no gaps.  Grip strength, dorsal interosseous muscle strength, and dexterity were normal in the hand for grasping, pushing, pulling and twisting.  An x-ray of the right hand was also normal, and it was noted that the ring finger looked normal.  Diagnosis was fracture of the distal phalanx of the right ring finger with nail avulsion.  

The May 2012 VA examination noted a prior fracture of the right ring finger.  No flare-ups were noted.  On examination, limitation of motion or evidence of painful motion was noted for the right ring finger.  The Veteran was able to oppose the thumb with no gap between the thumb pad and fingers.  Additionally, finger flexion and extension were normal.  The Veteran was able to perform repetitive-use testing with no additional limitation of motion.  The examiner noted functional loss with repetitive motion in the form of less motion than normal of the right ring finger.  The examiner noted that the right ring finger was a trigger finger, sticking in flexion at DIP joint.  No fatigability, weakened movement, incoordination, pain on motion, swelling or atrophy was noted.  The examiner noted no tenderness or pain to palpation for joints or soft tissue of either hand or fingers.  Muscle strength testing was normal.  The examiner noted no ankylosis, scars or use of assistive devices.  The examiner further noted no functional impairment of the right ring finger such that no effective function remains other than that which would be equally well served by an amputation.  Imaging studies revealed normal findings.  The examiner noted functional limitation to include limitation of gripping and holding tools and objects.  

VA treatment records dated in May 2012 indicate the Veteran's right ring finger was worse over the past year and with cold weather.  The Veteran noted pain, swelling and stiffness.  Examination revealed decreased extension, clicking with extension, and tenderness.  An injection was administered.  In July 2012, the Veteran complained of triggering of the right ring finger.  He noted he had to manually straighten the finger.  In October 2012, the Veteran presented with right ring finger triggering.  On examination, no significant triggering was detected, though there was a subtle click over A1 pulley of the right ring finger.  Assessment was trigger digit.  Another injection was prescribed.  In December 2012, faint triggering was noted, and an injection was administered.  

During the May 2013 hearing, the Veteran reported constant pain in the right ring finger at the first joint.  He reported receiving several injections for inflammation.  The Veteran testified that he was able to close his fingers into a fist and touch the palm of his hand with his fingers.  He reported throbbing and sometimes numbness in the finger.  

Considering the evidence of record in light of the applicable criteria, the Board finds that a compensable rating is not warranted for residuals of a right ring finger fracture with nail avulsion at any point since the October 4, 2010 effective of the award of service connection. 

DC 5230 provides only for a noncompensable rating for limitation of motion of the ring finger.  Accordingly, a compensable rating is not available under that code.  The Board has also considered a rating under DC 5227, applicable to ankylosis of the ring finger.  However, this diagnostic code sets forth no compensable rating for ankylosis of a single finger, and  no actual or effective ankylosis has been shown by  the evidence of record.  

DC 5227 also includes a note directing consideration of whether evaluation on the basis of amputation is warranted, and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

Here, the disability involves no actual amputation of any portion of the Veteran's right ring finger, and,  in light of the symptomatology reported on examination, the Board finds that disability comparable to amputation of the right ring finger is not shown.  In so finding, the Board acknowledges the Veteran's contentions regarding the effects of the disability on his daily life, as noted in the May 2012 VA examination report.  He reported limitations in gripping and holding tools and objects.  However, in the Board's view, such symptomatology is not equivalent of amputation.  Indeed, the May 2012 VA examiner found no functional impairment of the right ring finger such that no effective function remains other than that which would be equally well served by an amputation.  In sum, the Veteran retains a significant amount of function in his right ring finger.  The type and degree of symptomatology reported by the Veteran and observed by medical examiners is consistent with some limitation of motion, or motion accompanied by pain.  As discussed above, the rating schedule does not provide for a compensable rating based on such symptomatology.  

The Board further notes that the Veteran has not asserted,  and the objective evidence does not suggest, that the residuals of a fracture of the right ring finger have resulted in limitation of motion of other digits or interference with overall function of the hand beyond that contemplated by the rating assigned.  

The Board also notes that the Veteran has not been found to have any arthritis in the right hand, to include his ring finger.  As noted above, x-rays in April 2011 and May 2012 revealed normal hands, with no arthritis noted.  Accordingly, the provisions of DC 5003 are not applicable here.  The Board also points out that the disability is not shown to involve any other factor(s) warranting evaluation of the disability under any other provision(s) of VA's rating schedule.  Notably, although the service-connected disability has been characterized as involving nail avulsion, that aspect of the disability is not shown to involve any functional impairment, and there is no basis for assignment under pertinent provisions for evaluating skin disabilities on the basis of nail deformity, alone.  See 38 C.F.R. § 4.118 (2014).

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

Additionally, the Board finds that at no pertinent point has the Veteran's service-connected right ring finger disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected right ring finger disability at all points since the effective date of the award of service connection.  The Board finds that the rating schedule fully contemplates the described symptomatology to include limitation of motion and pain.  The evidence summarized above does not show any additional functional impairment that is not contemplated by the applicable schedular criteria.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's right ring finger disability.  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the requirements for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral of the claim for extra-schedular consideration is not warranted.   See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, while the evidence indicates that the Veteran has some limitation with respect to holding or gripping objects, the Veteran has not asserted, and the record does not otherwise indicate, that the right ring finger disability has actually or effectively rendered him unemployable.  .  As such, the Board finds that the matter of the Veteran's entitlement to TDIU due to his service-connected right ring finger disability has not been reasonably raised in connection with the current claim for  higher rating, and need not be addressed.  

For all the foregoing reasons, the Board finds that the evidence of record does not provide a basis for granting a compensable rating for the Veteran's service-connected right ring finger disability at any point pertinent to the appeal, there is no basis for staged rating of the disability, pursuant to Fenderson, and the claim for higher rating must be denied.    In reaching these conclusions,  the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim,  claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

An initial, compensable rating for residuals of a right ring finger fracture with nail avulsion is denied.  



REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.  

With respect to the Veteran's PTSD claim, the Board notes that at the May 2013 hearing, the Veteran testified that the symptoms related to his PTSD had worsened since his last VA examination in May 2012.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In this regard, the Veteran noted that his he had stopped working in January 2013, he and his wife slept in separate bedrooms due to his waking up and kicking while having nightmares.  In light of the Veteran's hearing testimony and the indication of a possible worsening of his symptoms related to his PTSD, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected PTSD.  See 38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the AOJ should arrange for the Veteran to undergo VA mental disorders examination, by an appropriate medical professional, for evaluation of his PTSD.As for the claim for service connection for right ear hearing loss, and the claim for an initial, compensable rating for left ear hearing loss, as explained below, the Board finds that further development of the claim for service connection for right ear hearing loss is warranted.  At the outset, however, the Board notes that an award of service connection for the right ear would warrant evaluation of bilateral hearing loss and, possibly, assignment of a compensable rating for hearing loss in both ears.   Thus, the Board is deferring consideration of the matter of a higher rating for left ear hearing loss, at this juncture, pending completion of the development being requested and resolution of the matter of service connection for right ear hearing loss.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

The Veteran contends that he was exposed to significant noise while serving in Vietnam due to military aircraft, tactical vehicles, small weapons fire, rockets and mortars.  The Veteran contends that this acoustic trauma is the cause of his current and longstanding right ear hearing loss.  The Veteran's service treatment records reflect no complaint or diagnoses relating to noise exposure or hearing impairment.  

The Board notes that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

Audiometric testing on May 1967 examination revealed pure tone thresholds, in decibels, as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
10 (20)
-
5 (10)

The Veteran's hearing was evaluated as clinically normal at that time.  


In March 1970, at the time of discharge, audiometric testing revealed pure tone thresholds, in decibels, as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
5
-
15

While the Veteran's service treatment records do not reflect any hearing loss -much less to the extent recognized as a disability for VA purposes - the absence of such evidence is not fatal to a claim for service connection as noted above.  See Hensley supra.  At the May 2013 hearing, the Veteran testified that he was assigned to an armament shop while in service, where he worked on machine guns mounted to helicopters and as a guard platoon, both of which were noisy environments.  The Board finds the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91 (1991).  Given the circumstances of the Veteran's service, the Board finds that he was likely exposed to noise in service.  

After service, the Veteran was afforded VA examinations in April 2011 and May 2012.  The April 2011 VA examiner noted the Veteran's in-service noise exposure from tactical vehicles, military aircraft, small weapons fire, rockets, and mortars.  

Audiometric testing revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
35
40
45

Maryland CNC speech recognition score for the right ear was 94 percent.  The VA examiner diagnosed sensorineural hearing loss in the right ear.  


Audiometric testing in May 2012 revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
35
35
35

Maryland CNC speech recognition score for the right ear was 94 percent.  The VA examiner diagnosed sensorineural hearing loss in the right ear.  Thus, the Board finds the Veteran has a current disability of right ear hearing loss for VA disability purposes.  

The remaining question is whether the Veteran's current right ear hearing loss is related to his in-service noise exposure.  In this regard, the record contains an April 2011 VA examiner's opinion.  The examiner found that it was less likely than not that the Veteran's right ear hearing loss was related to his military service.  In his opinion, the examiner noted that the Veteran's left ear hearing loss was at least as likely as not related to his military service.  The examiner noted that this was because the Veteran's March 1970 separation examination showed a significant increase in pure tone thresholds in the left ear at 4000 Hz.  The examiner noted that because there was no change in hearing in the right ear comparing induction with separation hearing tests, it was less likely as not that his right ear hearing loss was related to military service.  

However, this is an inaccurate characterization of the evidence.  Notably, the examiner did not acknowledge or address the significance, if any, of  what appears to be pure tone threshold shift in the right ear from 0 to 10 decibels at 4000 Hz when entrance and separation testing results are compared.  Hence, the medical opinion obtained is inadequate, and further opinion is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under these circumstances, a remand is necessary to obtain an addendum opinion from the prior examiner.  If the prior examiner is not available, the AOJ should, to the extent possible, obtain an etiology opinion from an appropriate physician or audiologist, based on claims file review, alone.  The AOJ should only arrange for the Veteran to undergo further VA audiology examination to obtain the requested opinion if one is deemed medically necessary.  

The Veteran is hereby notified that failure to report to any scheduled  examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.   

In addition to the medical development noted above, while these matters are on remand, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

In this regard, the Board notes that VA treatment records from the VA Medical Center (VAMC) in Columbia, South Carolina, are dated through June 2012.  The Veteran testified at the May 2013 hearing that he continued to receive treatment for his PTSD at this facility; thus, more recent records exist.  On remand, the AOJ should obtain and associate with the claims file any VA treatment records that have not been associated with the claims file.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  Specifically, the Veteran testified at the May 2013 hearing that he met regularly with the South Carolina Combat Veterans Group.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain from the Columbia VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private(non-VA) records, to include from the South Carolina Combat Veterans Group.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination for evaluation of his PTSD, by an appropriate medical professional. 

The contents of the Veteran's entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should reflect consideration of the Veteran's documented medical history and lay assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.  The examiner should identify and completely describe all current symptomatology, and describe the impact of such on the Veteran's occupational and social functioning.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the file to the April 2011 VA examiner for an addendum opinion addressing the etiology of right ear hearing loss. , If the prior examiner is not available, that fact should be documented in the claims file, and an opinion obtained from an appropriate physician or audiologist.  If examination of the Veteran is deemed medically arrange for the Veteran to undergo VA audiology examination by an appropriate physician or audiologist

The contents of the entire claims file, to include a complete copy of this REMAND must be made available to the designated individual,  and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

With respect to right ear hearing loss, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right ear hearing loss is the result of the Veteran's military service, to particularly include his  noise exposure while serving in Vietnam.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay, medical and other objective evidence, to particularly  include comment on the significance, if any, of the apparent pure tone threshold shift in the right ear at 4000 Hz when comparing entrance and separation audiometric testing results.  

All examination finding/testing results, if any,  along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal (to include evaluation of left ear hearing loss, or bilateral hearing loss, as appropriate) in light of all pertinent evidence and legal authority.  

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


